Citation Nr: 0944973	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  09-02 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for Crohn's Disease, 
including as a qualifying chronic disability (claimed as 
irritable bowel syndrome).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to 
September 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision of the Pittsburgh, 
Pennsylvania, Department of Veterans Affairs (VA) Regional 
Office (RO).

In September 2009, the Veteran testified at a video 
conference hearing before the undersigned Acting Veterans Law 
Judge.  A transcript of that hearing has been associated with 
the claims file.


FINDINGS OF FACT

1.  The Veteran served in Bahrain during the Southwest Asia 
theater of operations from September 1990 to December 1990. 

2.  The Veteran's currently diagnosed Crohn's Disease was not 
shown in service, was not continuous after service, is not 
shown following discharge from service until 1993, and has 
not been related to service by competent evidence.


CONCLUSION OF LAW

Crohn's Disease was not directly incurred in or aggravated by 
active service, and is not a qualifying chronic disability 
(including undiagnosed illness) that may be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1117, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.317 (2009). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.  
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

VA has a duty to notify a veteran of the information and 
evidence needed to substantiate a claim.  This notification 
obligation was accomplished in an April 2007 letter.  This 
letter effectively satisfied the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by informing 
the Veteran the following: (1) the information and evidence 
not of record that was necessary to substantiate the claim; 
(2) the information and evidence VA would seek to provide; 
(3) the information and evidence he was expected to provide; 
(4) how VA assigns disability ratings; and (5) how VA assigns 
effective dates if a claim for service connection is granted.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has a duty to assist a Veteran in obtaining evidence 
necessary to substantiate a claim.  Service treatment 
records, private medical records, hearing testimony, and lay 
statements from the Veteran are associated with the claims 
file.  At the September 2009 Board personal hearing, the 
Veteran submitted additional evidence along with a waiver of 
initial consideration of that evidence by the agency of 
original jurisdiction (RO).  Thus, the Board may consider 
this evidence in the first instance.  See 38 C.F.R. 
§ 20.1304(c) (2009).  Also at the hearing, the Veteran 
requested for the Board to keep the record open for 60 days 
to allow him to possibly submit a statement from his ex-wife 
attesting to his chronic symptoms in service.  The Board 
granted the request.  No additional evidence following the 
September 2009 hearing has been associated with the claims 
file.  

The Board notes that VA attempted to confirm that the Veteran 
had service in Southwest Asia.  In the response from the 
National Personnel Records Center, it acknowledged that the 
Veteran had received the Southwest Asia medal but stated it 
was unable to determine whether the Veteran had in-country 
service.  In light of receipt of the Southwest Asia Medal, 
the Board finds for purposes of this appeal that the Veteran 
had service in Southwest Asia.  

Although the Veteran has not been provided with a VA 
examination, the Board finds that a VA examination or medical 
nexus opinion is not necessary to decide the merits of the 
claim on appeal.  In disability compensation claims, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that the VA Secretary must provide a VA medical 
examination when there is: (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability; and 
(4) insufficient competent medical evidence on file for the 
VA Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006), citing 38 U.S.C. § 
5103A(d)(2).

On the question of whether further examination or medical 
opinion is needed in this case, the Board finds that there is 
competent evidence that the Veteran has a current disability, 
which has been diagnosed as Crohn's Disease; however, as 
explained below, the Board finds that there is no established 
event, injury, or disease in service to which current 
disability could be related, and that symptoms were not 
continuous after service.  Thus, at least one element of the 
McLendon test has not been met in this case (evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies).  For this reason, an examination or medical nexus 
opinion is not necessary to make a decision on the claim.  

The Veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim.  As such, all relevant evidence 
necessary to decide the Veteran's appeal has been obtained 
and the case is ready for appellate review.

Service Connection Analysis

The Veteran alleges that he had the onset of Crohn's Disease, 
which entailed diarrhea, while he was stationed in Bahrain.  
At the September 2009 Board personal hearing, he testified he 
served in Bahrain from September 1990 to December 1990 (right 
before Christmas).  He stated that he was treated for 
diarrhea during that time and was provided a powder to be 
mixed with water for this symptom.  He denied seeking any 
treatment for diarrhea when he returned from Bahrain.  The 
Veteran stated he was first treated after service in the 
spring of 1993, but noted he was unable to obtain those 
records because they had been destroyed.  

The Veteran's representative made an allegation of the 
Veteran possibly having irritable bowel syndrome due to 
undiagnosed illness.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).

Where there is a chronic disease shown in service or within 
the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2009).  This rule 
does not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2009).

To prevail on the direct service connection, generally, there 
must be competent and credible evidence of (1) a current 
disability, (2) in-service occurrence or aggravation of a 
disease or injury; and (3) a nexus between an in-service 
injury or disease and the current disability.  See generally 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

For Veterans with service in the Southwest Asia theater of 
operations during the Persian Gulf War, service connection 
may also be established under 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317.  Under the statute, service connection may 
be warranted for a Persian Gulf Veteran who exhibits 
objective indications of a qualifying chronic disability that 
became manifest during active military, naval or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than not later than December 31, 2011.  38 C.F.R. § 
3.317(a)(1).

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities: (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi symptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome); and (3) a diagnosed illness that 
the Secretary determines in regulations prescribed under 
38 U.S.C. 1117(d) warrants a presumption of service-
connection.  The Secretary has not determined that any 
disability warrants a presumption of service connection under 
this provision.  Id.  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for Crohn's Disease.  The 
Veteran currently claims he developed chronic diarrhea in 
service while serving in Bahrain; however, the Board finds 
that the weight of the evidence of record, including 
contemporaneous service treatment records, including the 
Veteran's own report of medical history and clinical findings 
in service, at the service separation examination, and post-
service histories, outweigh his more recent allegations of 
chronic symptoms in service or continuous symptoms after 
service separation.  For example, in October 1987 during 
service, the Veteran reported having abdominal cramps, but 
denied any diarrhea.  He received treatment in September 1990 
and October 1990 (this was while he was in Bahrain), but not 
for diarrhea.  A July 1991 report of medical (service 
separation) examination shows that clinical evaluations of 
the abdomen and anus were normal.  In a report of medical 
history completed by the Veteran at service separation 
examination in July 1991, he specifically denied any past 
medical or current history of stomach, liver, or intestinal 
problems.  

Such in-service histories and report of symptoms by the 
Veteran show that, within seven months of having served in 
Bahrain, he denied any treatment for gastrointestinal 
symptoms in service.  The Board accords the Veteran's 
contemporaneous report of medical history at that time 
significantly more probative value than his recent assertions 
of chronic symptoms in service and continuous symptoms after 
service made pursuant to his VA compensation claim because he 
made such assertion contemporaneously with his service, than 
to his current allegations first made years after service 
that he had the onset of diarrhea while in service, including 
Bahrain, and that his symptoms sere chronic in service.  

The Board recognizes that the Veteran is competent to report 
having diarrhea in service, but finds that such recent 
assertion is outweighed by the more contemporaneous lay and 
medical evidence that shows the nonoccurrence of chronic 
symptoms, including chronic diarrhea, in service.  The Board 
finds the Veteran's report of medical history at the time of 
separation from service to be far more probative and credible 
with respect to what symptoms the Veteran had or did not have 
during service, as he reported this contemporaneously with 
his service.

The fact that the Veteran was symptom free at service 
separation in 1991 tends to weigh against a finding of 
continuous symptoms, including diarrhea, after service.  On 
the question of whether the Veteran experienced continuous 
symptoms of diarrhea after service, the Board notes that, 
when he submitted the Veteran's Application for Compensation 
or Pension (VA Form 21-526) in January 2007 seeking service 
connection for Crohn's Disease, he wrote that his disability 
began sometime in 1993, which is a date that post-dates 
service.  Such evidence reflects the Veteran's own report of 
post-service onset of symptoms, which is inconsistent with a 
report of in-service onset of symptoms, and is inconsistent 
with a finding of continuous symptoms since service 
separation in September 1991.  The Veteran's current 
contentions, made more than 15 years after discharge from 
service are of significantly lessened probative value.

The first showing of a diagnosis of Crohn's Disease was in 
1994, unaccompanied by any reported history or finding or 
opinion that the disability had had its onset during the 
Veteran's service.  Thus, there is no competent evidence of a 
nexus between the diagnosis of Crohn's Disease and service.  
Even if the Veteran submitted competent evidence of a nexus 
to service, such opinion evidence would not form a nexus to 
service because there is no factual basis for such opinion.  
As indicated, the Board has found that the Veteran did not 
sustain any injury or disease manifesting diarrhea in 
service, including no evidence of chronic diarrhea in 
service.  In addition, in light of the Board's finding of 
absence of continuity of symptomatology, including diarrhea, 
since service separation, there is no foundational factual 
basis of continuity of symptomatology upon which a nexus 
opinion could be based, or which would itself form a nexus to 
service.

Because the weight of the competent evidence establishes a 
current diagnosis of Crohn's Disease, the symptoms are not 
"undiagnosed" or "medically unexplained"; therefore, the 
chronic qualifying disability presumptive provisions of 
38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317 for veterans of the Persian Gulf 
War do not apply.  Additionally, there is no evidence of the 
Veteran being diagnosed with irritable bowel syndrome to 
warrant service connection for such disability on a 
presumptive basis.  See 38 C.F.R. § 3.317(a)(2)(i) (2009).

Accordingly, for the reasons described above, the Board finds 
that a preponderance of the evidence is against the Veteran's 
claim for service connection for Crohn's Disease, and the 
claim must be denied.  As the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102.


ORDER

Service connection for Crohn's Disease is denied.


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


